El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
El juez ha expresado varias razones para negarse á firmar el pliego de excepciones, pero la única que, en nuestra opinión es buena, es que el pliego de excepciones que le fué presentado no expresaba los hechos verídicamente. Las notas taquigrá-ficas que se han presentado á este tribunal muestran que en el pliego de excepciones los hechos no están expresados comple-tamente, aunque nos parece que fácilmente pudo haber hecho el juez las enmiendas necesarias, y si el peticionario presen-tara un pliego de excepciones enmendado, siguiendo las indi-caciones hechas por el juez en su contestación, no vemos nin-guna razón que impidiera que el juez aprobara y firmara el *146mismo. Nosotros no podemos ordenar al juez que lo firme en la forma en que está redactado y debe desestimarse la solici-tud para que se dicte auto de mandamus.

Denegado.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández y Figueras.
El Juez Asociado Sr. MacLeary también concurrió, aunque por razones distintas á las expresadas en la opinión.